Citation Nr: 1503351	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-23 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's authorized representative that a withdrawal of his appeal for entitlement to an initial compensable rating for bilateral hearing loss is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an initial compensable rating for bilateral hearing loss, by the appellant's authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through letters from his authorized representative dated in September 2013 and January 2015, has withdrawn the appeal of entitlement to an initial compensable rating for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


